*1122A person is aggrieved within the meaning of CPLR 5511 “when he or she asks for relief but that relief is denied in whole or in part,” or, when someone “asks for relief against him or her, which the person opposes, and the relief is granted in whole or in part” (Mixon v TBV, Inc., 76 AD3d 144, 156-157 [2010] [emphasis omitted]; see Matter of Matthew L., 85 AD3d 917 [2011]; Mahmood v Gutman, 81 AD3d 792 [2011]). Applying these principles to the matter before us, the appellant is not aggrieved by the order directing the State Office of Children and Family Services or Lincoln Hall to notify the petitioner, Administration for Children’s Services, when the child Joseph O.A. is released from its custody, and, accordingly, her appeal must be dismissed. Eng, P.J., Angiolillo, Sgroi and Hinds-Radix, JJ., concur.